                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                    3:16-cv-343-RJC
                               (3:04-cr-273-RJC-DCK-1)

DENNIS WILLIAM BROWN,                                 )
                                                      )
                       Petitioner,                    )
                                                      )
vs.                                                   )            ORDER
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                  Respondent.                         )
_______________________________________               )

       THIS MATTER is before the Court on the Respondent’s Motion to Hold Motion Under

28 U.S.C. § 2255 in Abeyance, (Doc. No. 8).

       Petitioner filed a Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. § 2255

raising Johnson v. United States, 576 U.S. 591 (2015). This case was stayed pending the Fourth

Circuit’s issuance of mandates in United States v. Ali, No. 15-4433 and United States v. Taylor,

No. 19-7616. (Doc. Nos. 4, 5). The Fourth Circuit has resolved Ali and Taylor and the mandates

in those cases have been issued. See United States v. Ali, 991 F.3d 561 (4th Cir. 2021); United

States v. Taylor, 979 F.3d 203 (4th Cir. 2020).

       The Government now asks the Court to stay this case pending the United States Supreme

Court’s consideration of Taylor, in which it recently granted certiorari review. United States v.

Taylor, No. 20-1459, 2021 WL 2742792 (U.S. July 2, 2021). Counsel for Petitioner does not

object. (Doc. No. 8 at 2).

       The Court finds that a stay of these proceedings is in the interest of justice and judicial

economy. The Government’s Motion will therefore be granted and this case will be stayed pending


                                                  1



          Case 3:16-cv-00343-RJC Document 9 Filed 07/29/21 Page 1 of 2
the Supreme Court’s issuance of its decision in Taylor.

       IT IS, THEREFORE, ORDERED that:

       1.      The Government’s Motion to Hold Motion Under 28 U.S.C. § 2255 in Abeyance,

               (Doc. No. 8), is GRANTED.

       2.      The Government shall file a Response within 60 days after the U.S. Supreme Court

               issues its decision in United States v. Taylor, No. 20-1459.




                                       Signed: July 29, 2021




                                                 2



            Case 3:16-cv-00343-RJC Document 9 Filed 07/29/21 Page 2 of 2
